Mr"                                                03/02/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0585


                                     DA 20-0585
                                                                      FILED
                                                                      MAR 0 2 2021
DONNIE LEE STANDLEY,
                                                                   Bowen Greenwood
                                                                 Cterk of Supreme Court
                                                                    State of Montana
            Petitioner and Appellant,
                                                                ORDER
    v.
STATE OF MONTANA,

            Respondent and Appellee.



      Appellant Donnie Lee Standley has filed a "Request the Court Order the Clerk of
MT Supreme Court Move/Copy All Transcripts from Case DA-18-0075 to Case
DA-20-0585." Good cause appearing,
      IT IS ORDERED that the Clerk file the transcripts in Cause No. DA-18-0075,State
v. Standley, into Cause No. DA 20-0585,Standley v. State.
      DATED this      —day of March,2021.
                                              For the Court,




                                                            Chief Justice